Citation Nr: 1115297	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  06-24 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left lower extremity nerve disorder.

2.  Entitlement to service connection for a right lower extremity nerve disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 





INTRODUCTION

The Veteran had active duty service from December 1972 to March 1973 and from October 1981 to July 1982.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Board previously remanded these matters in August 2009.  

The Veteran in a December 2005 statement raised the issue of entitlement to service connection for a low back disorder, to include as secondary to left lower extremity conditions, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right lower extremity nerve disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's left lower extremity nerve disorder likely had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for a left lower extremity nerve disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants the Veteran's service connection claims for a left lower extremity nerve disorder, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

The Veteran presently seeks to establish service connection for a left lower extremity nerve disorder.  Specifically, the Veteran provides an account of being diagnosed with left "Achilles tendon" in-service, which he believes is related to his current left lower extremity nerve disorder.  In the alternative, the Veteran reports that his current left lower extremity nerve disorder was caused and/or aggravated by his service connected left leg varicose vein condition.  This forms the basis of the Veteran's present service connection claim.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, the Board notes that the medical evidence of record reflects the Veteran's diagnosis with acute denerveation in the left gastrocnemius, which represents a currently diagnosed left lower extremity nerve disorder.  See "Conclusions," VA Electromyogram (EMG) Report, May 2, 2005.  Therefore, the Board's analysis to follow will center on whether this condition was caused and/or aggravated by military service or any service connected disorder.  

The Veteran's service treatment records are negative for any diagnosed left lower extremity neurological condition or disorder.  However, a June 1982 service treatment record documents the Veteran's complaints of left leg pain, which the military medical professional indicated was a symptom related to varicose veins.  

A March 1983 VA EMG is the first post-service evidence of documented left leg nerve damage.  VA treatment records, dated in April 1985 and May 1985, also record the Veteran's post-service treatment for a left lower extremity nerve condition.  The April 1985 VA treatment record noted the Veteran's initial post-service complaints and treatment for this condition in January 1983 and diagnosed varicose veins and left leg peripheral neuropathy.  The May 1985 VA treatment record arguably suggests these may be a relationship between the Veteran's left leg nerve condition and his left leg varicose veins.  These records of early treatment also document the Veteran's consistent account of left lower extremity symptomatology, to include pain and numbness, since approximately 1982.  

The Veteran was provided a September 2005 VA examination in connection with his present service connection claim.  During the examination interview, the Veteran reported sustaining two in-service falls and experiencing left lower extremity numbness, weakness and cramping since approximately 1982.  Upon considering the Veteran's account of symptomatology, post-service medical history, to include a noted employment related low back injury, and current examination findings, the examiner opined that the Veteran's current left lower extremity nerve disorder was likely related to the post-service back injury and not left leg varicose veins; nonetheless, no opinion related to a direct theory of entitlement to service connection was provided.  

As instructed by the Board, the Veteran was provided another VA examination, in December 2009.  This examination report documents the Veteran's consistent account of left lower extremity symptomatology.  Further, the VA examiner acknowledged the pertinent in- and post-service treatment records and post-service treatment records, including the Veteran's 1983 abnormal neurological test results, treatment for left numbness in 1985 and a 2001 back injury.  Based on the aforementioned evidence and current examination findings, the examiner stated she was unable to opine whether the Veteran's varicose veins caused and/or aggravated his currently diagnosed left lower extremity neurological disorder.  Nonetheless, citing in- and post-service treatment records and the Veteran's account of his condition, the examiner opined that the Veteran's current left lower extremity neurological disorder likely had its onset in-service.   

Merits

Initially, the claims file reflects, what the Board finds to be, the Veteran's competent and credible account of experiencing the in-service onset of left lower extremity symptomatology (i.e. pain and numbness) and of having such symptoms continuously since separation, as reflected in his account at September 2005 and December 2009 VA examinations.  Importantly, the Veteran is competent to provide an account of in- and post-service left lower extremity symptomatology, as these matters are within lay observation (i.e. on-set, continuity, pain, numbness), and his account has been generally consistent since his separation from service.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  What is more, VA medical records dated within a year of separation document abnormal left lower extremity neurological findings (i.e. a March 1983 EMG).  Upon taking these factors together, the Board finds that the Veteran's account of left lower extremity symptomatology, to include continuity since separation, to be both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).

In any service connection claim, medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the most probative medical opinion of record tends to weigh in favor of the Veteran's claim.  Relying on the Veteran's account of symptomatology, the medical evidence of record and current examination findings, the December 2009 VA examiner's opinion provides a clear opinion that the Veteran's left lower extremity nerve disorder likely had its onset in-service.  Significantly, the examiner's opinion provided reasoning and logic that (i) was consistent with other medical evidence of record, including current examination results; (ii) accounted for the Veteran's competent and credible account of symptomatology; and (iii) addressed relevant post-service injuries, which makes the opinion highly probative of the matter at hand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Conversely, the September 2005 VA examiner's opinion, tending to weigh against the claim, is of minimal probative value, if not inadequate for rating purposes.  Although the examiner provided an opinion addressing secondary service connection, VA must not limit adjudication of the Veteran's claim to this basis and must also address any and all alternative theories of alternative service connection, to include on a direct basis.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA is obligated to investigate "all possible in-service causes of [the] current disability, including those unknown to the veteran.").  What is more, the examiner's opinion appears to rely wholly on medical evidence, or the lack thereof, and does not reflect adequate, if any, consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006).  These factors taken together make this examination opinion of significantly limited probative value, if not inadequate for rating purposes.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

Therefore, resolving all reasonable doubt in favor of the Veteran, the evidence shows that a left lower extremity nerve disorder had its onset in service, satisfying the criteria to establish service connection for this condition.  As such, to this extent, the Board granted the Veteran's service connection claim.  


ORDER

Service connection for a left lower extremity nerve disorder is granted.  


REMAND

Pursuant to the August 2009 Board remand instructions, the Veteran was provided a December 2009 VA examination, concerning his service connection claim for a right lower extremity nerve disorder.  Although the examination report notes the Veteran's account of right lower extremity neurological symptomatology and the absence of any right lower extremity deep vein thrombosis, the examiner did not provide a clear indication if there was any medical diagnosis associated with these complaints, as requested in the remand instructions.  Moreover, the examiner did not provide the requested opinions, addressing whether any diagnosed condition (i) had its onset in-service, (ii) was related to military service and/or (iii) was related to any service connected condition, to include varicose veins.  As the December 2009 VA examination did not adequately comply with the August 2009 remand instructions, the Board is without discretion and must remand the claim to ensure compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the record suggests that the Veteran receives VA treatment for his right lower extremity nerve condition.  Pertinent records of his VA care, however, since May 2005, have not been associated with the claims folder.  On remand, the RO must determine whether there are any pertinent, outstanding records, and if so, associate them with the claims folder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's right lower extremity nerve condition, dated since May 2005.  Any negative response should be in writing, and associated with the claims folder.

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should return the claims folder to the examiner who examined the Veteran in December 2009.  The examiner should clearly note any diagnosed right lower extremity nerve disability(ies) found to be present.  The examiner must state, with respect to any diagnosed right lower extremity disability(ies), whether it is at least as likely as not that any such disorder (a) is related to active service, to include noted back, right ankle and right foot conditions; (b) had its onset during active service; or (c) was caused, and/or aggravated by, any service connected disorder, to include a left leg varicose vein condition.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's credible account of in-service and continuous post-service symptomatology; (ii) a January 1973 service treatment record, diagnosing low back strain; (iii) a November 1981 service treatment record, documenting right foot treatment; and (iv) the March 2004 VA examination report of record.  

All provided opinions should be supported by a clearly stated rationale.  If it is necessary to re-examine the Veteran to provide the requested opinions then that should be arranged.

If the person who examined the Veteran in December 2009 is not available, another appropriate VA examiner should provide the requested opinions and/or examination.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


